Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) was/were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) was/were considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan R. Miller on 08/18/2021.

The application has been amended as follows: 

1. (Currently Amended)         A valve device comprising:
            a body having a substantially block shape in which a first valve chamber and a second valve chamber are recessed from an upper surface of the body, and first, second, and third fourth, fifth, and sixth 
            a first valve member disposed in the first valve chamber and configured to switch between communication and disconnection between the first flow path and the second and third flow paths 
            a second valve member disposed in the second valve chamber and configured to switch communication and disconnection between the fourth flow path and the fifth and sixth flow paths, 
            first and second actuators for driving the first and second valve members, respectively,
            wherein the second, third, fifth and sixth flow paths have respective ports on a lower surface of the body, while the first flow path and the fourth flow path have a common port on the lower surface of the body.

2. (Currently Amended)         The valve device according to claim 1, wherein, on the lower surface of the body, the second and fifth flow paths have respective ports on one end side in a first direction, which is a flow direction of the body, the third and sixth flow paths have respective ports on the other end side in the first direction, and the first and fourth flow paths have a common port at a substantially middle position of the lower surface.

3. (Currently Amended)         The valve device according to claim 2, wherein in a top view of the body, the first and second valve chambers are arranged in the first direction of the body, and 
                        through-holes vertically penetrating 

4. (Currently Amended)         The valve device according to claim 3, wherein two types of through-holes , and
              wherein the two types of through-holes have different diameters.

5. (Original)     The valve device according to claim 1, wherein the ports of the second, third, fifth and sixth flow paths are different in diameter from the common port of the first flow path and the fourth flow path.

6. (Currently Amended)         The valve device according to claim 1, wherein, in a top view of the body, the second, third, fifth and sixth flow paths and the through-holes are arranged to be symmetrical with respect to the common port of the first and fourth flow paths.

7. (Original)     The valve device according to claim 1, wherein a total internal volume of the second and third flow paths and a total internal volume of the fifth and sixth flow paths are substantially the same.

8. (Original)     The valve device according to claim 1, wherein the first and second valve members are diaphragms.

9. (Original)     The valve device according to claim 1, wherein the first and second actuators are air cylinder actuators.

10. (Currently Amended)       A fluid control device comprising:
              at least two lines arranged in parallel and each including a plurality of fluid devices arranged in one direction via joint blocks, and
            a manifold disposed so as to be orthogonal to the lines and passing between the joint blocks of the lines,
            wherein the plurality of fluid devices includes the valve device as claimed in claim 1,
            the valve device is disposed so as to straddle the manifold,
            the common port of the first and fourth flow paths is connected to a port of the manifold,
            the ports of the second and fifth flow paths are connected to respective lines of fluid devices via joint blocks on one side of the manifold, and
            the ports of the third and sixth flow paths are connected to respective lines of fluid devices via joint blocks on an other side of the manifold.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose or teach in useable combination a valve device wherein second, third, fifth and sixth flow paths have respective ports on a lower surface of a body, while a first flow path and a fourth flow path have a common port on the lower surface of the body, in addition to the other elements necessitated by the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753